Citation Nr: 1752437	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as a manifestation of an undiagnosed illness.

2. Entitlement to service connection for cervical spine disability, to include as a manifestation of an undiagnosed illness. 

3. Entitlement to service connection for bilateral knee disability, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2015, the Board remanded this matter for further evidentiary development. The examinations having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems



FINDINGS OF FACT

1.  The Veteran served in Iraq.
 
2.  The Veteran has a qualifying low back disability, a cervical spine disability and bilateral knee disability due to unexplained cause (undiagnosed illness).


CONCLUSION OF LAW

The Veteran has qualifying (Gulf War) low back, cervical spine and bilateral knee disabilities due to undiagnosed illness.  38 U.S.C.A. § 1117 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the denial of service connection for low back, cervical spine and bilateral knee impairments.  The AOJ denied the issues on the basis that the Veteran did not have identified disease or injury.  However, the Veteran served in Iraq and different rules apply under the provisions of 38 U.S.C.A. § 1117.

Here, there is evidence of pain in multiple joints and there is no identified pathology to account for the pain.  Based upon Gulf War Service, a grant of service connection is warranted.


ORDER

Service connection for low back, cervical spine and bilateral knee disabilities (undiagnosed illnesses) are granted based upon Gulf War Service.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


